DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 08/03/2021 Amendment.
Claims 1-2, 5-9, 19-22, 24-32 are pending and examined.  Claims 3-4, 10-18, 23 have been cancelled.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,431,295 to Wang et al. (hereafter Wang) in view of US 8,072,823 to Aihara et al. (hereafter Aihara).
Regarding independent claim 1, Wang teaches a write assist circuit, comprising: 
a first transistor switch coupled between a bit line voltage node of a cell array and a power supply (FIG. 2A: PMOS P1 coupled to bit line voltage node via write driver 216 and VDD); 
a first metal capacitor comprising a first end gate of the first transistor switch and a second end operative to receive a boost signal (FIG. 2A: capacitor-connected NMOS N1 coupled between BVDD and boost signal CLKW), wherein the first metal capacitor is operative to drive a bit line voltage of the bit line voltage node positive value from the ground voltage in response to the boost signal (FIG. 4: diagram BL/BLB as shown);
a second transistor switch connected between a word line voltage node and ground node (FIG. 8A: NMOS transistor N4[0] coupled between word line voltage node via word line driver 111[0] and ground); and 
a second metal capacitor having a first end coupled to the word line voltage node a second end operative to receive the boost signal (FIG. 8A: capacitor-connected PMOS N5 coupled between NVSS and boost signal CLKW), wherein the second metal capacitor is operative to drive a word line voltage of the word line voltage node to a negative value from the supply voltage in response to the boost signal (FIG. 9: diagram WL/WLA/WLB/WWL/RWL as shown).
Wang teaches the first transistor P1 coupled the bit line node to a power supply instead of ground node, and the second transistor N4[0] coupled the word line voltage node to the ground node instead of the power supply.  It is understood that the write assist circuit of Wang is for strengthening the driving capability of PMOS transistors 312 and 314 of an SRAM cell (see FIG. 3A) by driving a bit line to a boosted value higher than power supply, and a word line to a negative value from the ground (see 11:40-45 and 20:1-6).  This means that the PMOS transistors strengthen the driving capacity when gate-to-source voltage Vgs is more negative than the threshold voltage Vth. 
Airaha teaches a write assist circuit for strengthening the driving capability of NMOS transistors QN11 and QN14 of an SRAM cell (see FIG. 11) by driving a bit line to a negative value from the ground (see FIGS. 2 and 13).  
NMOS transistors as pass gates, the gate-to-source voltage Vgs should be more positive than threshold voltage Vth. This means the bit line should be driven to a negative value from ground as described in FIGS. 2 and 13 of Airaha, and word line to boosted value from the supply voltage.   
Regarding dependent claim 2, Aihara teaches wherein the boost signal is operative to turn off the first transistor switch causing discharge of the metal capacitor (see 13:11-24).
Regarding dependent claim 8, Aihara teaches a metal oxide semiconductor capacitor connected in parallel to the first metal capacitor (when the circuit 103D of FIG. 9 replace capacitor C21 and transistor QN23 of FIG. 13).
Regarding dependent claim 9, Aihara teaches wherein the boost signal is operative to turn off the first transistor switch and initiate discharging of the metal capacitor (see 13:11-24).
Regarding independent claim 19, Wang teaches a method of positively boosting a bit line voltage for writing data to a memory cell, the method comprising: 
connecting, during an inherent write enable period (e.g. activation of word line during a write operation requires responsive to a signal), a bit line voltage node to a power supply through a first transistor switch (FIGS. 2A and 4: PMOS P1 coupled to bit line voltage node via write driver 216 and VDD/High1’ from T1-T4
turning, responsive to a boost signal (FIG. 2A: boost signal CLKW), off the first transistor switch to disconnect the bit line voltage node from the power supply (FIGS. 2A and 4: BL/BLB  from T4-T5); 
initiating, after the first transistor switch is turned off, charging of a first metal capacitor comprising a first end coupled to the bit line voltage node and a second end coupled to a gate node of the first transistor switch (FIGS 2A and 4: BL/BLB from T5-T8); 
turning, responsive to the boost signal (FIG. 8A: boost signal CLKW), off a second transistor switch to disconnect a word line voltage node from the ground (FIGS. 8A and 9: WL/WLA/WLB/WWL/RWL is disconnected from ground/Low2 from T4-T5), and 
initiating, after the first transistor switch is turned off, charging of a second metal capacitor having a first end coupled to the word line voltage node and a second end operative to receive the boost signal (FIGS. 8A and 9: WL/WLA/WLB/WWL/RWL is charged from ground/Low2 to Low1 from T5-T6 in response to CLKW), wherein the second metal capacitor is operative to drive a word line voltage of the word line voltage node to a negative value from the ground in response to the boost signal (as shown in FIG. 9).
Wang teaches the bit line is driven to a boosted value higher than power supply, and the word line to a negative value from the ground (see 11:40-45 and 20:1-6).  Wang also teaches that SRAM cell in FIG. 3A comprising PMOS transistors 312 and 314 as pass gates.
NMOS transistors QN11 and QN14 of an SRAM cell (see FIG. 11) by driving a bit line to a negative value from the ground (see FIGS. 2 and 13).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to realize that NMOS and PMOS are complementary transistors, which are opposite in structures and functions.  It is common that pass gates of an SRAM cell are NMOS transistors as shown in FIG. 11 of Airaha instead of PMOS transistors as shown in FIG. 3A of Wang.  In order to strengthen the driving capability SRAM cell having NMOS transistors as pass gates, the gate-to-source voltage Vgs should be more positive than threshold voltage Vth. This means the bit line should be driven to a negative value from ground as described in FIGS. 2 and 13 of Airaha, and word line to boosted value from the supply voltage.   
Regarding dependent claim 20, Wang teaches turning, after the end of the write enabled period, on the first transistor switch to reconnect the bit line voltage node to the ground (FIG. 4: BL/BLB is reconnected to ground after T9); and turning, after the end of the write enabled period, on the second transistor switch to reconnect the word line voltage node to the supply voltage (FIG. 9: WL/WLA/WLB/WWL/RWL is reconnected to VDD/High at T7).
Regarding dependent claim 21, Aihara teaches a metal oxide semiconductor capacitor connected in parallel to the first metal capacitor (when the circuit 103D of FIG. 9 replace capacitor C21 and transistor QN23 of FIG. 13).

Claims 5-7, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,431,295 to Wang in view of Aihara in view of US 8,022,458 Chang et al. (hereafter Chang).
Wand and Aihara teach, as applied in prior rejection of claim 1, all claimed subject matter except further limitations set forth in the following claims.
Regarding dependent claim 5, Chang teaches wherein the metal capacitor comprises hand clasping metal capacitor (as shown in FIG. 2).
Regarding dependent claim 6, Chang teaches wherein the metal capacitor comprises a grid style metal capacitor (cross-section view of FIG. 2 would yield grid style).
Regarding dependent claim 7, Chang teaches wherein the metal capacitor comprises a via style metal capacitor (FIG. 7: vias 16).
Since Wang, Aihara and Chang are all from the same field of endeavor, the purpose disclosed by Chang would have been recognized in the pertinent art of Wang/Aihara.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to realize that style of capacitor used in Wang/Aihara is a matter of design choice as long as it serves the purpose of providing sufficient capacitance for the performance of the circuit.
Regarding dependent claim 22, Chang explicitly/implicitly teaches wherein the first metal capacitor comprises a first plurality of metal stripes substantially parallel to each other and a second plurality of metal stripes substantially parallel to each other (see FIG. 2), wherein a length of at least some of the first plurality of metal stripes and the second plurality of metal stripes comprises a base length and an extended length, wherein the extended length is less than or equal to a word line length of a cell array (it is seen that the extended length of the first and second metal stripes should be less than the word line length because the desired capacitance of capacitor C21 is just enough to pull the bit line voltage to some negative value as shown in FIG. 2).
Regarding dependent claim 24, Chang teaches wherein the first metal capacitor comprises a first sub-capacitor and a second sub-capacitor, wherein the first sub-capacitor is connected in parallel to the second sub-capacitor (FIG. 2: first sub-capacitor is on layer 2, and second sub-capacitor is on layer 3).

Allowable Subject Matter
Claims 25-32 are allowed.
	The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations.  Aihara, Tsai and Sasaki, taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
With respect to independent claim 25: a second transistor switch connected between a word line voltage node and a supply voltage, wherein a gate of the second transistor switch is operative to receive the boost signal responsive to the write enable signal; a third transistor switch connected between the word line voltage node and the supply voltage, wherein a gate of the third transistor switch is coupled to the word line voltage node.

Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive. 
Claims 1-2, 5-9, 19, 21-22, 24 are currently rejected based on new reference to Wang as stated above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or ear99lier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 14, 2021
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824